DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/20/2021, 01/07/2022, and 04/04/2022 have been considered by the examiner.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chen (US 2020/0006309)
Regarding claim 1, Chen teaches a bonded structure in figs. 1-12, comprising: 
an interconnect structure (26 as labelled in fig. 1) having conductors (28) at least partially embedded in a non- conductive material (32) and an upper surface (refer to upper surface of 26), the upper surface comprising a first conductive pad (36A in the first chip 44A regrion), a second conductive pad (36A in the second chip 44B region), and a non-conductive region (34); 
a first integrated device die (44A) having a first bonding surface (refer to bottom surface of 44A), the first bonding surface comprising a first conductive bond pad (50A)and a first non-conductive material (52A), the first conductive bond pad (50A) directly bonded to the first conductive pad (36A) without an intervening adhesive (See fig. 2), and the first non-conductive material (52A) directly bonded to a first portion of the non-conductive region (34); 
a second integrated device die (44B) mounted to the interconnect structure (26) (see fig. 2), the second integrated device die (44B) spaced apart from the first integrated device die (44A) laterally along the upper surface of the interconnect structure (refer to upper surface of 26), the second integrated device die (44B) electrically connected with the first integrated device die(44A) through at least the interconnect structure (26) (See fig. 2); and 
a dielectric layer (54) disposed over the upper surface of the interconnect structure (26) between the first integrated device die (44A) and the second integrated device die (44B) (See fig. 5).  
Regarding claim 2, Chen teaches all the limitations of the claimed invention for the same reasons as set forth above. Besides, Chen teaches a molding material (56) over the dielectric layer (54) between the first integrated device die (44A) and the second integrated device die (44B).  
Regarding claim 3, Chen teaches all the limitations of the claimed invention for the same reasons as set forth above. Besides, Chen teaches the dielectric layer (54) has a coefficient of thermal expansion (CTE) lower than a CTE of the molding material (56) (NOTE: the dielectric layer is made out of silicon nitride in par. 32, which has a CTE is about 3.27*10-6*C-1 while molding layer 56 is made out of silicon oxide in par. 33 which has 2.6 *10-6 *K-1.)   
Regarding claim 4, Chen teaches all the limitations of the claimed invention for the same reasons as set forth above. Besides, Chen teaches the dielectric layer (54) is disposed between the molding material (56) and the first integrated device die (44A) and between the molding material (56) and a portion of the upper surface of the interconnect structure (26), the dielectric layer (54) is disposed along a sidewall of the first integrated device die (44A), a portion of the upper surface of the interconnect structure (refer to upper surface of 26), and a sidewall of the second integrated device die (44B) (see fig. 5).  
Regarding claim 5, Chen teaches all the limitations of the claimed invention for the same reasons as set forth above. Besides, Chen teaches the interconnect structure (26) comprises a transfer redistribution layer (RDL) (see fig. 1).  
Regarding claim 6, Chen teaches all the limitations of the claimed invention for the same reasons as set forth above. Besides, Chen teaches the first bonding surface of the first integrated device die (refer to lower surface of die 44A) comprises an active surface of the first integrated device die (see fig. 2).  
Regarding claim 7, Chen teaches all the limitations of the claimed invention for the same reasons as set forth above. Besides, Fig. 12 of Chen teaches a support structure (refer to upper RDL 70/72/76 form on encapsulant 56) coupled to the first integrated device die (44A) and the second integrated device die (44B) such that the first integrated device die (44A) and the second integrated device die (44B) are positioned between the interconnect structure(26) and the support structure (refer to upper RDL 70/72/76 form on encapsulant 56).  
Regarding claim 8, Chen teaches all the limitations of the claimed invention for the same reasons as set forth above. Besides, Chen teaches the interconnect structure (26) comprises a first conductive line (refer to one of conductive liners 28) connected to the first conductive pad (36A in the chip 44A region) by way of a first conductive via (30), and a second conductive line (refer to other of the conductive lines 28) connected to the second conductive pad (36A in the chip 44B region) by way of a second conductive via (30).  
Regarding claim 9, Chen teaches all the limitations of the claimed invention for the same reasons as set forth above. Besides, Chen teaches the second integrated device die (IC 44B) comprises a second bonding surface (refer to lower surface of IC 44B), the second bonding surface comprising a second conductive bond pad (refer to 50B) and a second non-conductive material (52B), the second conductive bond pad (refer to 50B) bonded to the second conductive pad (52B), and the second non-conductive material  (52B) bonded to a second portion of the non-conductive region (34 in the IC 44B region)  different from the first portion, the second conductive bond pad (50B) is directly bonded to the second conductive pad (36A) without an intervening adhesive, and the second non-conductive material (34) directly bonded to a second portion of the non-conductive region different from the first portion without an intervening adhesive (see fig. 2 or 5 or 12).  
Regarding claim 10, Chen teaches a bonded structure in fig. 1-12 comprising: 
an interconnect structure (26 in fig. 1) having conductors (28) at least partially embedded in a non- conductive material (32) and an upper surface (refer to upper surface of 26), the upper surface comprising a first conductive pad (36A in the IC 44A region), a second conductive pad (36A in the IC 44B region) in electrical communication with the first conductive pad), and a non-conductive region (34); 
a first integrated device die (44A) having a first bonding surface (refer to lower surface of 44A), the first bonding surface comprising a first conductive bond pad (50A) and a first non-conductive material (52A), the first conductive bond pad (50A) directly bonded to the first conductive pad (36A in the IC 44A region) without an -3-Application No.: Unassigned Filing Date:Filed herewithintervening adhesive, and the first non-conductive material (52A) directly bonded to a first portion of the non-conductive region (34 in IC 44a region); 
a second integrated device die (44B) mounted to the interconnect structure (26), the second die (44B) spaced apart from the first integrated device die (44A) laterally along the upper surface of the interconnect structure (26); 
a molding material (56) disposed between the first integrated device die (44A) and the second integrated device die (44B); and 
a dielectric layer (54) disposed at least between the molding material (56) and the first integrated device die (44A) or between the molding material (56) and the upper surface of the interconnect structure (refer to upper surface of 26).  
Regarding claim 11, Chen teaches all the limitations of the claimed invention for the same reasons as set forth above. Besides, Chen teaches the dielectric layer (54) has a coefficient of thermal expansion (CTE) lower than a CTE of the molding material (56) (NOTE: the dielectric layer is made out of silicon nitride in par. 32, which has a CTE is about 3.27*10-6*C-1 while molding layer 56 is made out of silicon oxide in par. 33 which has 2.6 *10-6 *K-1.)   
Regarding claim 12, Chen teaches all the limitations of the claimed invention for the same reasons as set forth above. Besides, Chen teaches the interconnect structure (26) comprises a transfer redistribution layer (RDL) (see fig. 1).  
Regarding claim 13, Chen teaches all the limitations of the claimed invention for the same reasons as set forth above. Besides, Chen teaches the dielectric layer (54) is disposed between the molding material (56) and the first integrated device die (44A) and between the molding material (56) and a portion of the upper surface of the interconnect structure (refer to upper surface of 26).  
Regarding claim 14, Chen teaches all the limitations of the claimed invention for the same reasons as set forth above. Besides, Chen teaches a support structure (refer to upper RDL 70/72/76 form on encapsulant 56) coupled to the first integrated device die (44A) and the second integrated device die (44B) such that the first integrated device die (44A) and the second integrated device die (44B) are positioned between the interconnect structure (26) and the support structure (refer to upper RDL 70/72/76 form on encapsulant 56).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 20-23 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US 2020/0006309), and further in view of Uzoh (US 2017/0338214)
Regarding claim 20, Chen teaches a bonded structure in fig. 1-12 comprising: 
an interconnect structure (26 in fig. 1) having conductors (28) at least partially embedded in a non- conductive material (32) and a upper surface, the upper surface comprising a first conductive pad (36A in the IC 44A region), a second conductive pad (36A in the IC 44B region), and a non-conductive region (34) between the first conductive pad (36A in the IC 44A) and the second conductive pad (36A in the IC 44B); 
a first die (44A) having a first bonding surface (refer to lower surface of 44A), the first bonding surface comprising a first conductive bond pad (50A) and a first non-conductive material (52A), the first bonding surface of the first die comprising an active surface of the first die (refer to lower surface of chip 44A), the first conductive bond pad (50A) directly bonded to the first conductive pad (36A) without an intervening adhesive, and the first non-conductive material directly bonded to a first portion of the non-conductive region (See fig. 2); 
a second die (44B) having a second bonding surface facing the interconnect structure (26), the second die mounted to the interconnect structure, the second die (44B) spaced apart from the first die (44A) laterally along the upper surface of the interconnect structure, the second die comprising a back side (refer to upper surface of 44B) opposite the second bonding surface, the back side of the second die comprises an active surface of the second die (see fig. 2); 
a molding material (56) disposed between the first die (44A) and the second die (44B); and 
a dielectric layer (54) disposed between the molding material and the first die (44A) or between the molding material (56) and the upper surface of the interconnect structure (refer to upper surface of 26) (see fig. 12).
Chen does not teach the dielectric layer is  a silicon oxide layer.
  Uzoh teaches the same field of an endeavor wherein a silicon oxide layer (12) disposed between the molding material (15) and the first die (3A) or between the molding material (15) and the upper surface of the interconnect structure (refer to upper surface of 2) (see fig. 3E and par. 33).
Thus, it would have been obvious to one having ordinary skills in the art before the invention was made to include the silicon oxide layer disposed between the molding material and the first die or between the molding material and the upper surface of the interconnect structure as taught by Uzoh in the teaching of Chen because it is stiff and/or hard with a high Young's modulus, which has a coefficient of thermal expansion similar to that of the substrate and which has a glass transition temperature, or GTT, which exceeds the highest processing temperatures used to form the bonded structure (See par. 33).
 Regarding claim 21, Chen and Uzoh teach all the limitations of the claimed invention  for the same reasons as set forth above. Besides, Chen teaches the interconnect structure comprises a redistribution layer (28/30), and the first die (44A) and the second die (44B) are electrically connected with each other at least partially through the interconnect structure.  
Regarding claim 22, Chen and Uzoh teach all the limitations of the claimed invention  for the same reasons as set forth above. Besides, Uzoh teaches the silicon oxide layer (12) is disposed between the molding material (15) and the first die (3A) and between the molding material (15) and a portion of the upper surface of the interconnect structure (2) (see fig. 3).  
Regarding claim 23, Chen and Uzoh teach all the limitations of the claimed invention  for the same reasons as set forth above. Besides, Uzoh teaches the silicon oxide layer (12) is disposed along a sidewall of the first die (3A), a portion of the upper surface, and a sidewall of the second die (3B) (see fig. 3).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Niki Tram Nguyen whose telephone number is (571) 272-5526. The examiner can normally be reached on 6:00am-4:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Steven Loke can be reached on (703)872-9306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NIKI H NGUYEN/           Primary Examiner, Art Unit 2818